Citation Nr: 0922122	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling, on a 
schedular basis.

2.  Entitlement to an increased rating for migraine 
headaches, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to April 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2004 and later by the 
Department of Veterans Affairs (VA)  Regional Office (RO).  
In the May 2004 decision, the RO increased the rating for 
service-connected migraine headaches from noncompensable to 
30 percent disabling.  

A hearing was held before the undersigned Veterans Law Judge 
in February 2009.  At the hearing, the appellant withdrew 
claims for service connection for hearing loss and a left 
knee disorder.  


FINDING OF FACT

The Veteran's headaches are very frequent, completely 
prostrating, and productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for service-connected 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 
8100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The Veteran was notified in a letter dated in December 2003 
regarding type of evidence necessary to establish her claim.  
She was instructed that to show entitlement to an increased 
evaluation for a service-connected disability, the evidence 
must show that the disability has gotten worse.  It was 
explained that this evidence could consist of a statement 
from a doctor.  She was also advised that she could submit a 
statement from any other individuals who are able to describe 
from their knowledge and personal observations the manner the 
disability had become worse.  The Veteran was advised to 
submit the names and dates relevant to any VA treatment so 
the RO could obtain records of such treatment.  The Board 
notes, however, that the VCAA letters in this case failed to 
provide information about the specific rating criteria.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that VA can show that an error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the Veteran, see Vazquez-Flores v. 
Peake, 22 Vet. App. at 48-9 ("[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claim did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Veteran was provided with the rating criteria for the 
disability in the Statement of the Case.  The Board notes 
that the Veteran's claim was readjudicated following notice.  
Furthermore, the Veteran and her representative have provided 
specific arguments concerning the propriety of an increased 
rating and information about the impact of his disabilities, 
thereby demonstrating actual knowledge of the relevant 
criteria.  Given her contentions and the evidence of record, 
the Veteran has demonstrated affirmative understanding, i.e., 
she had actual knowledge of what was necessary to 
substantiate the increased rating claim.  Thus, the purpose 
of the notice, to ensure that the Veteran had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because the Veteran had actual knowledge of 
what was necessary to substantiate the claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  Moreover, based on the notices 
provided to the Veteran, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the increased rating 
claim.

In sum, the Board finds that any deficiency in the notice to 
the Veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the Veteran 
clearly has actual knowledge of the evidence she is required 
to submit in this case based on her contentions and the 
communications sent to the Veteran over the course of this 
appeal; and (2) based on the Veteran's contentions and the 
communications over the course of this appeal, she is found 
to be reasonably expected to understand from the notices 
provided what was needed.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  She has 
had a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  The Veteran was afforded a VA examination.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

The Veteran contends that her service-connected headaches are 
more severe than the current 30 percent rating for that 
disability.  The RO has evaluated the Veteran's headaches as 
30 percent disabling under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under that diagnostic code, 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
shall be evaluated as 30 percent disabling, and very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling (the maximum rating assignable under that 
diagnostic code).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the Veteran's 
favor (see 38 C.F.R. § 4.3), the Board finds that the overall 
record supports the assignment of the maximum 50 percent 
rating for headaches.  During the hearing held in December 
2003, the Veteran testified that she experienced migraine 
headaches and received treatment for them through the VA.  
She reported that she took medications which made her groggy 
and prevented her from going to work.  She said that over the 
past two weeks she had experienced headaches every day.  She 
reported that when she experienced a headaches, she initially 
lost vision in her right eye and would loose vision in both 
eyes if she did not treat the headache.  She reported that 
she only was on a three day a week work schedule but still 
found it necessary to take time off.  

The Board notes that the Veteran's testimony of having very 
frequent prostrating headaches is confirmed by numerous 
medical treatment records and disability evaluation 
examinations.  In this regard, the report of a VA neurology 
examination conducted by the VA in January 2004 shows that 
the Veteran has a history of migraine variant headaches with 
a visual aura.  These occurred post-trauma in 1987.  Her 
medications included propranolol once a day for headache 
prophylaxis, Zolmitriptan for headaches, and promethazine 
before meals and at bedtime for nausea associated with 
headaches.  She reported that she stopped working in 2002.  
She said that she had trauma to her head in service when an 
engine hit her in the face between her eyes.  She described 
her headaches as a jarring pounding sensation.  She said that 
the pain became so intense it made her want to knock her self 
out.  She said that the headaches began to increase in 
intensity in 2003.  She reported a history of two to three 
headaches per week, with a decrease after initiating Inderal.  
She reported three headaches since early November 2003 (a 
period of approximately two months).  The headaches had 
duration of one to two days.  Associated symptoms of nausea, 
vomiting and visual disturbances precede the headaches.  She 
said that she had to lie down and try to sleep.  

A VA treatment record dated in January 2008 reflects that the 
Veteran reported that she had bad migraines and had also 
noticed stuttering and memory loss.  The assessment was 
migraines.  It was noted that she could not take propranolol 
due to her blood pressure.  The examiner proscribed topimax 
for migraines.  

A VA medical treatment record dated in March 2009 reflects 
that the Veteran reported a complaint of having constant 
headaches for the last two weeks.  It was also indicated that 
she had been getting them three times a week.  The pain was 
located in the right temporal area and radiated to the eye.  
She had photophobia and nausea.  She said that she took 
medications, and this helped take the edge off.  She reported 
going blind in the right eye.  Thus, both the frequency of 
the headaches and the prostrating nature are documented by 
the medical evidence. 

With respect to whether there is severe economic 
inadaptability, the Board notes that the Veteran has 
submitted copies of forms from her employer documenting that 
she had taken leaves of absence due to migraine headaches.  
During the hearing, she testified that she was now working 
only part time.  Moreover, the assertions of the Veteran as 
to the frequency and severity of her headaches (i.e. almost 
daily) suggest they would likely result in greater industrial 
impairment than is contemplated in the 30 percent rating 
currently assigned.

The Board notes that it is not necessary that all of the 
manifestations of a particular rating be present, but rather 
that the overall picture of the disability more nearly 
approximate the criteria for that particular rating.  Under 
these circumstances, and with resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for assignment of a 50 percent rating-the maximum 
rating assignable for the Veteran's headaches under 
Diagnostic Code 8100-is warranted.


ORDER

An increased 50 percent rating for headaches is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  


REMAND

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321(b), 
an extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  

The governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Veteran has raised the issue of entitlement 
to a higher rating on an extra-schedular basis.  She has 
submitted documentations that her service-connected headache 
disorder resulted in her taking a leave of absence from her 
job.  That extraschedular issue has not been developed or 
specifically addressed by the RO.  The Board finds that more 
complete development is necessary.    

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to submit evidence 
of an exceptional or unusual disability 
picture, such as interference with 
employment, and time or wages lost due 
to his service-connected disability.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


